United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-928
Issued: December 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2011 appellant filed a timely appeal from the January 13, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which terminated her
compensation for wage loss. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation for wage loss.
FACTUAL HISTORY
On or about November 8, 1999 appellant, a 53-year-old mail handler, filed a claim
alleging that she sustained an injury from 10 years of heavy pulling, pushing and lifting in the
course of her federal employment. OWCP accepted her claim for a herniated cervical disc and
right lateral epicondylitis. Following her injury, appellant worked limited duty.
1

5 U.S.C. § 8101 et seq.

On November 10, 2010 OWCP accepted that appellant sustained a recurrence of
disability on July 19, 2010 causally related to her 1999 work injury. It paid compensation for
temporary total disability.
Dr. Laxmidhar Diwan, the attending Board-certified orthopedic surgeon, examined
appellant on August 25, 2010. He related her history and complaints and described his findings
on physical examination. There was a loss of cervical lordosis as well as midcervical and
paracervical tenderness. Range of motion was limited to no more than 25 degrees in any plane.
Dr. Diwan diagnosed rule out herniated disc involving C5-6 and C6-7 with right radiculopathy.
Dr. Diwan reviewed his examinations and treatment of appellant. He found that her neck
condition was static and she had achieved maximum medical improvement and would stay
symptomatic, which would interfere with her work and activities of daily living. Dr. Diwan
added that appellant continued to have severe symptoms of right carpal tunnel syndrome causing
tingling, numbness, hypesthesia, an inability to hold heavy objects and an inability to sleep due
to constant pain. He found that this condition had also stabilized and would not improve.
On September 22, 2010 Dr. Diwan noted that appellant continued to complain of pain in
the cervical spine. Appellant had difficulty turning her head in any direction and also had
difficulty driving, as her motion was limited. Her neck felt stiff, and she had difficulty sleeping
at night due to stiffness and pain in her neck. Appellant also complained of pain and limited
motion in her right elbow. Dr. Diwan again found loss of cervical lordosis, midcervical and
paracervical tenderness and limited motion. Motion had improved only slightly to 30 degrees in
three of four planes but was still significantly limited. Dr. Diwan found tenderness over the right
medial and lateral epicondyle with swelling at the back of the elbow. Ranges of motion were
slightly restricted. Dr. Diwan diagnosed cervical spondylosis and tendinitis and synovitis of the
right elbow.
When it accepted appellant’s recurrence claim, OWCP asked Dr. Diwan to compete a
work capacity evaluation. Dr. Diwan did so on November 16, 2010, finding appellant totally
disabled from her usual job. He indicated, however, that she could work 8 hours a day with
restrictions: intermittent walking; no standing more than 30 minutes; intermittent reaching; no
reaching above the shoulder; no twisting, bending/stooping or operating a motor vehicle;
intermittent repetitive movement of the wrists and elbows; no pushing, pulling or lifting more
than five pounds; no squatting, kneeling or climbing; and no working 8 hours in a sitting position
in a chair without a back support. Dr. Diwan again found that appellant had reached maximum
medical improvement.
On December 20, 2010 Dr. Robert J. Orlandi, a Board-certified orthopedic surgeon and
OWCP referral physician, reviewed appellant’s “injuries” and complaints. He found no loss of
cervical lordosis and normal range of motion, but for a slight loss of cervical extension to 40
degrees. Dr. Orlandi’s examination of the cervical spine was otherwise normal in all respects.
Examination of the right elbow was also normal except for a 1+ tenderness over the lateral
epicondyle, which was not associated with soft-tissue swelling and which was not worsened by
resisted digital extension. Examination of the right wrist and hand was normal.

2

Dr. Orlandi reviewed the medical record, including Dr. Diwan’s August 25, 2010
findings of a 50 percent reduction in cervical motion leading to marked disability. He diagnosed
cervical strain, resolved but superimposed on age-related cervical spondylosis, and minimal and
nondisabling subjective right lateral epicondylitis. Dr. Orlandi concluded that appellant could
work without restriction: “There is no musculoskeletal disability.”
In a decision dated January 13, 2011, OWCP terminated appellant’s compensation for
wage loss. It found that Dr. Orlandi’s opinion represented the weight of the medical evidence
and established that appellant had no current disability for work as a result of her November 8,
1999 occupational injury or July 19, 2010 recurrence. Addressing only the accepted right lateral
epicondylitis, OWCP noted that Dr. Diwan found no deformity, only tenderness, which was a
subjective finding not reported by Dr. Orlandi. Further, Dr. Diwan did not support his diagnosis
of tendinitis and synovitis of the right elbow with diagnostic testing. OWCP concluded that
Dr. Diwan’s reports did not support the need for further restrictions or continued disability. It
found that Dr. Orlandi’s opinion was unequivocal and supported by his findings on examination
and by sufficient medical rationale.
On appeal, appellant notes the disagreement between her doctor and OWCP’s doctor on
whether her accepted injuries have resolved and whether her pain and symptoms are residual to
those injuries.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.2 Once OWCP accepts a claim,
it has the burden of proof to justify termination or modification of compensation benefits.3 After
it has determined that an employee has disability causally related to federal employment, OWCP
may not terminate compensation without establishing that the disability has ceased or that it is no
longer related to the employment.4
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.5
ANALYSIS
OWCP accepted that appellant sustained a recurrence of disability on July 19, 2010
causally related to her 1999 work injury. It therefore has the burden of proof to justify the
termination of compensation for temporary total disability.
2

5 U.S.C. § 8102(a).

3

Harold S. McGough, 36 ECAB 332 (1984).

4

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).
5

5 U.S.C. § 8123(a).

3

OWCP found that Dr. Orlandi’s opinion represented the weight of the medical evidence.
The Board, however, finds that Dr. Diwan’s opinion is just as probative. Dr. Diwan was the
attending physician. He had examined and treated appellant for several years. In August and
September 2010, Dr. Diwan reported significant findings on physical examination. He found
that appellant had reached maximum medical improvement and would remain symptomatic, thus
interfering with her work. In November 2010, consistent with his findings, Dr. Diwan imposed
significant work restrictions. He indicated that appellant could not return to her date-of-injury
job. Only one month later, Dr. Orlandi reported an almost entirely normal examination. He saw
no musculoskeletal disability. Dr. Orlandi found that appellant could return to her date-of-injury
job.
Pursuant to 5 U.S.C. § 8123(a), there is disagreement between the physician making the
examination for the United States and the physician of the employee. Dr. Orlandi’s findings on
examination of the cervical spine are remarkably different from those of Dr. Diwan. Considering
Dr. Diwan’s opinion that appellant had achieved maximum medical improvement and would
stay symptomatic, Dr. Orlandi’s findings raise a question as to whether appellant could have
recovered so quickly. Dr. Orlandi acknowledged Dr. Diwan’s August 2010 findings of a greater
than 50 percent reduction in cervical motion that would lead to marked disability, but he did not
attempt to reconcile those findings with his lack of findings in December 2010. He did not
mention Dr. Diwan’s findings in September 2010 or his work restriction evaluation in
November 2010. Dr. Orlandi did not discuss the accepted herniated cervical disc. Indeed,
OWCP did not address the accepted herniated cervical disc when it terminated appellant’s
compensation for wage loss. It appeared to terminate compensation for wage loss because
Dr. Orlandi considered appellant’s right elbow condition to be minimal and nondisabling. This
was not sufficient.
Because a conflict existed between Dr. Diwan and Dr. Orlandi on the issue of disability
for work, further development of the medical evidence was warranted. OWCP should have
referred appellant to an impartial medical specialist. Without a resolution of the conflict, the
Board finds that OWCP did not meet its burden of proof to justify the termination of appellant’s
compensation for wage loss. The Board will reverse OWCP’s January 13, 2011 decision and
remand the case for payment of appropriate compensation.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation for wage
loss. A conflict in medical opinion warrants referral to an impartial medical specialist under
5 U.S.C. § 8123(a).

4

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

